Citation Nr: 1010297	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for diabetic peripheral 
neuropathy of the left upper extremity, to include as a 
result of exposure to herbicides.  

2.  Entitlement to service connection for diabetic peripheral 
neuropathy of the right  upper extremity, to include as a 
result of exposure to herbicides.

3.  Entitlement to service connection for diabetic peripheral 
neuropathy of the left lower extremity, to include as a 
result of exposure to herbicides.
 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
time period which exposure to herbicides is presumed and 
service connection is in effect for diabetes mellitus 

2.  There is no objective evidence that the Veteran has a 
current disability due to peripheral neuropathy of the left 
upper extremity, right upper extremity, or left lower 
extremity. 

CONCLUSIONS OF LAW

1.  Diabetic peripheral neuropathy of the left upper 
extremity was not incurred in or aggravated by service, to 
include as a result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

2.  Diabetic peripheral neuropathy of the right upper 
extremity was not incurred in or aggravated by service, to 
include as a result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

3.  Diabetic peripheral neuropathy of the left lower 
extremity was not incurred in or aggravated by service, to 
include as a result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2006 prior to 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail in his claims.  

As for the duty to assist, VA examination was accomplished, 
the service treatment reports and VA clinical reports have 
been obtained, and as there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The law provides that "a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

Regulations provide that if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

As the Veteran served in Vietnam, and there is no affirmative 
evidence of non-exposure, he is presumed to have been exposed 
to the herbicide Agent Orange during service.  38 U.S.C.A. § 
1116(f).  Service connection has been established for 
diabetes as presumptive to exposure to herbicides in service.  
In addition, after an October 2006 VA examination showed 
right common peroneal axonal mononeuropathy felt by the 
examiner to be at least as likely as not caused by diabetes 
mellitus, service connection for this condition as secondary 
to diabetes was granted by a February 2007 rating decision. 

The October 2006 VA examination did not show objective 
evidence of neuropathy in the upper or left lower 
extremities, nor was any such evidence shown upon VA 
examinations in August 2004, April 2007 and May 2007.  There 
is otherwise no objective evidence of a current disability 
due to peripheral neuropathy of the upper or lower left 
extremities.  The Board notes that in order for service 
connection to be granted, there must be disability resulting 
from the condition or injury for which service connection is 
claimed.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this case, as there is no evidence of a current disability 
associated with neuropathy in the upper or left lower 
extremity, the claims for service connection for these 
conditions must be denied.  As for the Veteran's assertions 
that he has such disability that is related to service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau
 
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for diabetic neuropathy in the upper 
or left lower extremities, the doctrine is not for 
application.  Gilbert, supra.  

ORDER

Entitlement to service connection for diabetic peripheral 
neuropathy of the left upper extremity, to include as a 
result of exposure to herbicides, is denied. 

Entitlement to service connection for diabetic peripheral 
neuropathy of the right upper extremity, to include as a 
result of exposure to herbicides, is denied. 

Entitlement to service connection for diabetic peripheral 
neuropathy of the left lower extremity, to include as a 
result of exposure to herbicides, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


